          Case 1:19-cv-08544-JLC Document 19 Filed 12/02/19 Page 1 of 4



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: BRANDON H. COWART
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2693
Facsimile: (212) 637-2702
E-mail: brandon.cowart@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GEICO GENERAL INSURANCE COMPANY,
as Subrogee of KELLIE MURPHY,                       No. 19 CV 8544 (JLC)
                        Plaintiff,
                                                    ANSWER OF DEFENDANT
         -against-                                  UNITED STATES OF AMERICA

UNITED STATES OF AMERICA,

                        Defendant.

       Defendant United States of America (“Defendant”) answers the Complaint, on
information and belief as follows:

    1.   Lacks knowledge or information sufficient to form a belief as to the truth of the
         allegations contained in this paragraph. 1

    2.   Lacks knowledge or information sufficient to form a belief as to the truth of the
         allegations contained in this paragraph.

    3.   Lacks knowledge or information sufficient to form a belief as to the truth of the
         allegations contained in this paragraph.

    4.   Lacks knowledge or information sufficient to form a belief as to the truth of the
         allegations contained in this paragraph.




1
 The numbers preceding each paragraph answer reflect the Complaint paragraph number to
which the response is directed.
            Case 1:19-cv-08544-JLC Document 19 Filed 12/02/19 Page 2 of 4



      5.    This paragraph contains Plaintiff’s characterization of the Complaint to which no
            response is required. To the extent a response is required, admits that the United States
            is named defendant.

      6.    Admits.

      7.    Denies the allegations in this paragraph except admits that the United States Secret
            Service (the “Secret Service”) is an agency under the United States Department of
            Homeland Security.

      8.    The allegations in this paragraph contain conclusions of law to which no response is
            required.

      9.    Denies that Defendant, its servants and employees were negligent in any manner,
            violated any duty of care, or caused the automobile accident referenced in the
            Complaint. The remainder of this paragraph contains Plaintiff’s characterization of the
            Complaint to which no response is required.

      10.   The allegations in this paragraph contain conclusions of law to which no response is
            required.

      11.   Admits that a claim dated August 10, 2017 (the “ August 10 Claim”), was presented to
            the United States Department of Homeland Security by or on behalf of Plaintiff in
            connection with the events alleged in the complaint. As to the allegations contained in
            the second sentence, admits.

      12.   Admits.

      13.   Admits.

      14.   As to the first clause, admits. As to the remainder of this paragraph, no response is
            required as it contains conclusions of law.

      15.   Admits.

      16.   As to the first clause, admits that the period between July 15, 2019, the date Plaintiff’s
            request for reconsideration was denied, and September 13, 2019, the date this lawsuit
            was commenced, is less than six months. As to the remainder of this paragraph, no
            response is required as it contains conclusions of law.

      17.   Lacks knowledge or information sufficient to form a belief as to the truth of the
            allegations contained in this paragraph.

      15.   Lacks knowledge or information sufficient to form a belief as to the truth of the
            allegations contained in this paragraph. 2


2
    The Complaint contains errors in the numbering sequence of this and subsequent paragraphs.

                                                    2
      Case 1:19-cv-08544-JLC Document 19 Filed 12/02/19 Page 3 of 4



16.   Denies the allegations contained in this paragraph except admits that on September 23,
      2016, at approximately 3 p.m., William Warden (“Warden”), who was an employee of
      the Secret Service, was operating a motor vehicle on 11th Avenue between West 43rd
      and West 44th Streets in Manhattan.

17.   Denies the allegations contained in this paragraph except admits that the vehicle
      operated by Warden was owned by the Secret Service.

18.   Denies the allegations contained in this paragraph except admits that on September 23,
      2016, Warden was an employee of the Secret Service.

19.   Denies.

20.   Denies.

21.   Denies.

22.   Defendant’s responses to the above paragraphs are repeated and realleged.

23.   This paragraph contains conclusions of law to which no response is required.

24.   Denies.

25.   This paragraph contains Plaintiff’s prayer for relief to which no response is required.
      To the extent a response is required, Defendant denies that Plaintiff is entitled to the
      relief requested, or any relief whatsoever.

                                         DEFENSES

1.    This action is subject to, and limited by, all of the provisions of the Federal Tort Claims
      Act, including any not specifically identified in this Answer. See 28 U.S.C. §§ 1346(b),
      1402(b), 2401(b), 2671-80.

2.    Plaintiff’s recovery, if any, in this action is limited to the amount stated in Plaintiff’s
      administrative claim, pursuant to 28 U.S.C. § 2675.

3.    Neither Defendant nor any of its agencies, employees, or agents was negligent in any
      manner nor violated any duty of care in regard to this matter.

4.    The damages alleged in the Complaint were not proximately caused by any negligent or
      wrongful act or omission of Defendant or any employee or agent of Defendant.

5.    To the extent any damages sustained by Plaintiff were due in whole to the negligence,
      carelessness and recklessness of the Subrogor, Defendant is not liable for damages.

6.    To the extent the damages alleged in the Complaint were caused in whole or in part by
      the negligence or other acts of third parties over whom Defendant exercised no control,
      any recovery must be proportionately reduced.


                                               3
         Case 1:19-cv-08544-JLC Document 19 Filed 12/02/19 Page 4 of 4



   7.    In the event Defendant is found to be negligent, which negligence Defendant denies, to
         the extent the negligence or other culpable conduct of the Subrogor contributed to
         Plaintiff’s damages, any recovery must be proportionately reduced.

   8.    Plaintiff is not entitled to a jury trial under the Federal Tort Claims Act. See 28 U.S.C.
         § 2402.

   9.    Plaintiff may not recover costs in excess of those permitted by 28 U.S.C. § 2412, and to
         the extent attorney’s fees are paid out of the judgment, they may only be paid in
         accordance with 28 U.S.C. § 2678.

   10.   Defendant is not liable for interest prior to judgment, or for punitive damages. 28
         U.S.C. § 2674.

Dated:   New York, New York
         December 2, 2019

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York
                                                       Attorney for Defendant

                                               By: /s/ Brandon Cowart
                                                   BRANDON H. COWART
                                                   Assistant United States Attorney
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-2693
                                                   Fax: (212) 637-2702
                                                   E-mail: brandon.cowart@usdoj.gov




                                                 4
